Citation Nr: 1712379	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  98-14 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, including as secondary to a service-connected low back disorder. 

2.  Entitlement to service connection for a respiratory disorder, claimed as chronic bronchitis.

3.  Entitlement to an initial rating in excess of 10 percent for a skin disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1978 to July 1981 and from January to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This case was most recently before the Board in January 2012, when the above-noted claims were remanded for additional development.  The case has now been returned for additional appellate review.

In addition, the Board acknowledges the Veteran has initiated an appeal with respect to an RO denial of entitlement to service connection for an acquired psychiatric disorder.  He has also initiated an appeal for entitlement to an increased rating for his service connected lumbar paravertebral myositis with herniated nucleus pulposus and spondylosis.  However, the Board's review of the record reveals that the Agency of Original Jurisdiction (AOJ) has not certified these issues for consideration by the Board, and it appears the AOJ is still taking action on those issues.  As such, the Board will not accept jurisdiction over these issues at this time, but these issues will be the subject of a subsequent Board decision, if otherwise in order.

Finally, the Board also notes the Veteran's representative appears to have expressed disagreement with the assigned effective date for the grant of a total disability rating based on individual unemployability (TDIU) in a February 2017 correspondence.  However, to date neither the Veteran nor his attorney has completed a VA Form 21-0958 Notice of Disagreement as to this issue.  As such, this issue is not considered in appellate status at this time.  




REMAND

Although further delay is regrettable, the Board finds additional development is required prior to adjudication of the above-noted claims.  

Cervical Spine Disability Claim

At the outset, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board observes that when this case was previously before the Board in January 2012 it was remanded for an examination and medical opinion relative to the Veteran's claimed cervical spine disability.  Thereafter, the Veteran was scheduled for a VA examination in June 2012; however, the examiner performed a lumbar spine examination.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Additionally, although the examiner provided a medical opinion as to the etiology of the Veteran's cervical spine disability following his assessment of the Veteran's lumbar spine, the Board finds his opinion to be woefully insufficient.  Specifically, following his examination, the examiner stated the Veteran's cervical spine disability was not at least as likely as not caused or aggravated by his low back disorder.  In support of this conclusion the examiner stated "the cervical spine condition is degenerative."  The examiner failed to explain in any way how or why this fact was material to his conclusion.  To be considered adequate, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, the examiner did not address whether the Veteran's disability may have been incurred in service, as requested by the Board in the January 2012 remand.  Based on the foregoing insufficiencies, the Board must remand for another examination and medical opinion.  This follows, because the June 2012 VA examiner failed to conduct the correct examination, provided a medical opinion that altogether lacks supporting data or a reasoned explanation, and failed to address a theory of entitlement.  

Respiratory Disability Claim

Next the Board notes that in an October 2009 remand, the RO was instructed to schedule the Veteran for an examination and obtain a medical opinion as to whether his chronic bronchitis had its onset in service.  An examination was conducted in January 2010; however, the examiner failed to address the question presented.  Rather, the examiner indicated the Veteran did not have chronic bronchitis.  However, the Veteran was diagnosed with chronic bronchitis in the course of a 1994 VA examination.  In addition, the Veteran has reported ongoing manifestations of dyspnea, fatigue, chest congestion and cough since his 1990 deployment to the Persian Gulf.  As noted above, a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions.  See Stegall at 268.  

Additionally, the Board notes the Veteran has asserted this condition may be the result of his service in the Persian Gulf; however, to date he has not been afforded a VA Gulf War Protocol examination.  In this respect, the Board observes that in a July 1998 statement of the case, the RO determined service connection was not warranted under 38 C.F.R. § 3.317, because the Veteran's "disability is determined to result from a known clinical diagnosis of bronchitis," and as such, was not considered an undiagnosed illness.  In this respect, the Board finds the RO failed to consider whether the Veteran's disability, though diagnosed, constituted a chronic multi-symptom disability of unknown etiology.  Pursuant to 38 C.F.R. § 3.317, VA will pay compensation to a Persian Gulf veteran with symptoms due to an undiagnosed illness or an unexplained chronic multi-symptom illness, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  On remand, the Board finds the Veteran should be afforded a VA Gulf War Protocol examination.  Following examination, the examiner should provide an opinion whether the Veteran's current respiratory disability, to specifically include chronic bronchitis, either originated in service or is considered an unexplained chronic multi-symptom illness.  
Skin Disability Claim

Finally, with respect to the Veteran's service-connected skin disability, the Board has on numerous occasions asked for a medical opinion addressing whether the disability has caused either constant exudation or constant itching throughout the period of the appeal.  To date, that opinion has not been provided.  Further, in the January 2012 remand, the Board stated the Veteran's skin disorder should be evaluated during an active period.  When a disease consists of active and inactive stages during which the condition improves, VA must provide for the conduct of an adequate examination during the active stage of a disease.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  The Board finds that an additional VA examination, preferably during a flare-up, is needed to address these deficiencies.  In addition, a competent medical opinion addressing whether the Veteran's service-connected skin disorder may exhibit constant manifestations of exudation or itching, even when not in an active rash state of the disease is also needed.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, the Veteran should be afforded an examination by a VA physician with sufficient expertise, who has not previously examined this Veteran, to determine the etiology of the Veteran's cervical spine disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on a review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to whether the Veteran's cervical spine disability at least as likely as not (a 50 percent probability or greater): 

a)  originated during his period of active service or is otherwise etiologically related to his active service; 

b)  was caused by his service-connected lumbar paravertebral myositis with herniated nucleus pulposus and spondylosis; or

c)  was permanently worsened by his service-connected lumbar paravertebral myositis with herniated nucleus pulposus and spondylosis. 

In this regard, the examiner must discuss and consider the Veteran's competent and credible lay statements as they relate to his reports of a neck injury in service.   

The examiner must provide a complete rationale for any opinion expressed.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The Veteran should also be afforded a VA Gulf War Protocol examination by a physician with sufficient expertise, who has not previously examined this Veteran, to address the etiology of the Veteran's claimed respiratory disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to each respiratory disorder present during the period of the claim, to specifically include chronic bronchitis.

In this regard, the examiner must state whether any respiratory disorder diagnosed during the period of the claim at least as likely as not (a 50 percent probability or greater): 

a) originated during his period of active service or is otherwise etiologically related to his active service, to include his treatment for upper respiratory infections in service; or

b) is a chronic multi-symptom disability, and if so, the examiner should state whether the disability:

i.  results from a clear and distinct etiology, 

ii. partially known etiology, or 

iii. an unknown etiology.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4. Schedule the Veteran for an appropriate examination to determine the current severity of his service-connected skin disorder, preferably during a flare-up, if possible.  The record, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All indicated tests and studies must be accomplished.  The examiner must provide accurate and fully descriptive assessments of the above service-connected disability.  

In addition, the examiner should specifically state whether the Veteran's service connected skin disorder has caused manifestations of constant exudation or constant itching even when not in an active rash disease state.

5. Undertake any other indicated development.  

6. Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



